DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JPH0213774, hereinafter Sasaki) and further in view of Sussmeier et al. (US 20110084710, hereinafter Sussmeier).

Regarding to claim 1, Sasaki discloses a system that comprises: 
a conductive element (refrigerant flow pipe 17); 
a sensing capacitor (capacitance of the air condenser 27 formed by plate 22 and pipe 17) having a sensing zone between two terminals of the capacitor, and arranged such that an amount of target material in the sensing zone changes a capacitance of the sensing capacitor (fig. 4 shows the sensing zone as the detection of frosting utilizes the phenomenon that the capacitance of the air capacitor changes due to frosting);
a resonant circuit (oscillation circuit 29) including the sensing capacitor (capacitance of the air condenser 27), wherein the at least part of the resonant circuit is electrically isolated from the conductive element (fig. 4-5 shows the oscillator connected to plate 27 which is electrical isolated from 17); 
a resonant circuit analyzer (Judging circuit 30) configured to detect a resonant frequency of the resonant circuit and to output a [[digitized]] analyzer signal based on the resonant frequency (fig. 6 shows Judging circuit 30 connected to the oscillator 29 and outputting two outputs); 
a processor coupled to the resonant circuit analyzer (broadest reasonable interpretation the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35, served as a processor included resonant circuit 29 (fig. 6)), and configured to receive the [[digitized]] analyzer signal (fig. 6 shows 30 to receive signal and output signal to determine the amount of frost), to determine a target material estimate based on the digitized analyzer signal, and to output a signal representing the target material estimate to an output device (detection device for . 
Sasaki discloses the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35 as a processor to receive a signal from the capacitor sensor. However, Sasaki does not explicitly disclose a processor to receive a digital signal and determine a target material estimate using a mathematical function or table.
Sussmeier discloses a capacitive sensor system for detecting change in the amount of water deposited on an envelope flap.
Figs. 3 and 4 show that the envelope flap 31 travels into the capacitive sensor 44 (between conductive plates 48 and 50). Fig. 3, 5 and paragraph 0033-34 show and disclose sensor 44 generating a signal 62 based on the quantity of water send to the controller 14 which includes memory 64 and processor 66. Inherently the signal received by the processor is digital signal, therefore signal 64 is a digital signal. Paragraphs 044-0045 further disclose the quantity of water deposit on the flap by evaluating signal 64 using the controller 14 based on comparing a sensor value obtained or mathematically derived from at least one signal from a capacitive sensor to a stored reference value by a controller.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the system to detect the amount of target material as taught by Sussmeier into Sasaki in order to reduce variability of the measurement.

Regarding to claim 2, Sasaki in view of Sussmeier  discloses the system of claim 1, wherein opposing terminals of the sensing capacitor are on opposite sides of the conductive element, and wherein each opposing terminal comprises a conductive surface facing the conductive element (fig. 2 of Sasaki shows (electrode 22 is a sensed terminal (conductive surface) and 17 is the conductive element where 17 is on the opposite side of 22) and an insulative material (24) between the conductive surface (22) and the conductive element (17). 

Regarding to claim 3, Sasaki in view of Sussmeier discloses the system of claim 2, wherein the insulative material is a coating applied to each of the opposing terminals of the sensing capacitor (fig. 3-4 shows 24a-b applied to each of the opposing terminals of the sensing capacitor). 

Regarding to claim 7, Sasaki in view of Sussmeier discloses the system of claim 1, wherein the digitized analyzer signal includes at least one of a resonant frequency estimate and a sensing capacitor value estimate (Sasaki discloses the oscillation circuit 29 oscillates at a frequency determined by the electrostatic capacitance of the air condenser 27 and fig. 8 show the frequency depending on the amount of frost). 

Regarding to claim 8, Sasaki in view of Sussmeier  discloses the system of claim 1, wherein the conductive element is a metal heat exchanger of a refrigeration unit, the target material is frozen water, and the output device is a defrost unit (fig. 1-4 of Sasaki). 

Regarding to claim 9, Sasaki in view of Sussmeier discloses the system of claim 1, wherein the conductive element is a metallic conduit (refrigerant pipe 17), and wherein the target material is the metallic conduit (the frost correspond to the area of 17 opposed to plate 22). 

Regarding to claim 11, Sasaki discloses a refrigeration unit that comprises: 
a metal heat exchanger (fig 1 shows a refrigerator including a heat exchanger); 
a sensing capacitor (capacitance of the air condenser 27 formed by plate 22 and pipe 17) having a sensing zone between two terminals of the capacitor, and arranged such that an amount of target material in the sensing zone changes a capacitance of the sensing capacitor, wherein the sensing capacitor is arranged to vary its capacitance based on an amount of frozen water in the sensing zone (fig. 4 shows the sensing zone as the detection of frosting utilizes the phenomenon that the capacitance of the air capacitor changes due to frosting);
a resonant circuit (oscillation circuit 29) including the sensing capacitor (capacitance of the air condenser 27), wherein the metal heat exchanger is electrically isolated from at least part of the resonant circuit (fig. 4-5 shows the oscillator connected to plate 22 which is electrical isolated from 17); 
a resonant circuit analyzer (30) configured to detect a resonant frequency of the resonant circuit and to output a [[digitized]] analyzer signal based on the resonant frequency (fig. 6 shows 30 connected to the oscillator 29 outputting two outputs); 
a processor (broadest reasonable interpretation the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35, served as a processor included resonant circuit 29 (fig. 6)) coupled to the resonant circuit analyzer, and configured to receive the [[digitized]] analyzer signal and to determine a frozen water estimate based on the digitized analyzer signal (fig. 6 shows 20 to receive signal and output signal to determine the amount of frost); and a defrost unit configured to receive a control signal from the processor (fig. 1 shows heater and defrost control unit), wherein the control signal is based on a determined frozen water estimate (detection device for detecting the amount of frost formed on the surface of the cooler and fig. 8 shows the frost adhere to pipe 17). 
Sasaki discloses the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35 as a processor to receive a signal from the capacitor sensor. However, Sasaki does not explicitly disclose a processor to receive a digital signal and determine a target material estimate using a mathematical function or table.
Sussmeier discloses a capacitive sensor system for detecting change in the amount of water deposited on an envelope flap.
Figs. 3 and 4 show that the envelope flap 31 travels into the capacitive sensor 44 (between conductive plates 48 and 50). Fig. 3, 5 and paragraph 0033-34 show and disclose sensor 44 generating a signal 62 based on the quantity of water send to the controller 14 which includes memory 64 and processor 66. Inherently the signal 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the system to detect the amount of target material as taught by Sussmeier into Sasaki in order to reduce variability of the measurement.

Regarding to claim 12, Sasaki in view of Sussmeier discloses the refrigeration unit of claim 11, wherein the processor is configured to provide a start control signal to the defrost unit based on the determined frozen water estimate (fig. 6 shows a defrost control device 28 which provides the control signal to the heater control circuit 31). 

Regarding to claim 13, Sasaki in view of Sussmeier discloses the refrigeration unit of claim 11, wherein the processor provides a stop control signal to the defrost unit based on the determined frozen water estimate (Sasaki discloses the defrost control device 28 send signal P1 to heater control circuit 31 to turn on /off heaters based on the amount of frost). 

Regarding to claim 15, Sasaki in view of Sussmeier discloses the refrigeration unit of claim 11, wherein the terminals of the sensing capacitor are on opposite sides of the metal heat exchanger, and wherein each terminal comprises a conductive surface facing the metal heat exchanger and an insulative material between the conductive surface and the metal heat exchanger (fig. 3-4 shows 24a-b applied to each of the opposing terminals of the sensing capacitor). 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sussmeier, and further in view of Tanaka et al. (JP 02298847, hereinafter Tanaka).

Regarding to claim 10, Sasaki in view of Sussmeier discloses the system of claim 1, except wherein the output device comprises a printer or display unit configured to display at least one of the target material estimate and an alert message.
 Tanaka disclose a system to detect and determine the amount of frost by a computer system and display the results with display 10. 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the processing system of Tanaka into Sasaki in order to estimate a future state of frosting and can know the timing of defrosting exactly.


Claims 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sussmeier , and further in view of Kuhns et al. (US 20080061965, hereinafter Kuhns).

Regarding to claim 16, Sasaki discloses an apparatus that comprises: 
a sensing capacitor (capacitance of the air condenser 27) with two terminals (17 and 22) and a sensing zone between the two terminals (zone with frost), wherein variance of a target material in the sensing zone changes a capacitance of the sensing capacitor (the detection of frosting utilizes the phenomenon that the capacitance of the air capacitor changes due to frosting), a metallic conduit to convey fluid (pipe 17); and 
at least one printed circuit board (PCB) (it would has necessitated that all components of defrost device 28 as shown in fig. 6 mounted on a PCB) comprising: 
a ground node (fig. 6 shows defrost device with ground node); 
a sensing channel node (node from 27 connect to 28 via 26); 
at least one LC component (oscillator) coupled to the sensing channel node to complete a resonant circuit that includes the sensing capacitor, wherein the metallic conduit is electrically isolated from the ground node and the sensing channel node (17 is isolate from the oscillator); 
a resonant circuit analyzer (30) configured to track a resonant frequency of the resonant circuit as a function of time (fig. 6 shows 30 connected to the oscillator 29 outputting two outputs fig. 8 shows the accumulating of frost over period of time which change the frequency of the oscillator 29 over time) and to output [[digitized]] analyzer signals based on the tracked resonant frequency as a function of time (30 is outputting two signal based on the oscillation frequency); and 
a processor coupled to the resonant circuit analyzer (broadest reasonable interpretation the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35, served as a processor included resonant circuit 29 (fig. 6)) configured to receive the digitized analyzer values and to determine target material estimates based on the [[digitized]] analyzer values (fig. 6 shows 30 to receive signal and output signal to determine the amount of frost). 
Sasaki discloses the combination of defrost control 28, judging circuit 30, heater control 31, compressor control 35 as a processor to receive a signal from the capacitor sensor. However, Sasaki does not explicitly disclose a processor to receive a digital signal and determine a target material estimate using a mathematical function or table.
Sussmeier discloses a capacitive sensor system for detecting change in the amount of water deposited on an envelope flap.
Figs. 3 and 4 show that the envelope flap 31 travels into the capacitive sensor 44 (between conductive plates 48 and 50). Fig. 3, 5 and paragraph 0033-34 show and disclose sensor 44 generating a signal 62 based on the quantity of water send to the controller 14 which includes memory 64 and processor 66. Inherently the signal received by the processor is digital signal, therefore signal 64 is a digital signal. Paragraphs 044-0045 further disclose the quantity of water deposit on the flap by evaluating signal 64 using the controller 14 based on comparing a sensor value obtained or mathematically derived from at least one signal from a capacitive sensor to a stored reference value by a controller.


However Sasaki and Sussmeier does not disclose the oscillator with at least one LC component coupled to the sensing channel node to complete a resonant circuit that includes the sensing capacitor.
Fig. 1C and paragraph of Kuhns shows and discloses a capacitive sensor with LC component, where 126 is a capacitive sensor.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the resonant circuit as taught by Kuhns into Sasaki in view of Sussmeier for detecting changes in the resonant frequency of the resonant circuit over a period of time may be used to track the progression of change in the sensed condition over the time period.

Regarding to claim 18, Sasaki in view of Sussmeier  and Kuhns discloses the apparatus of claim 16, further comprising a target material removal unit in communication with the processor, wherein the processor provides start and stop control signals to the target material removal unit based on determined target material estimates (fig. 6 of Sasaki shows a defrost control device 28 which provides the control signal to the heater control circuit 31 to control heaters which removes frost from the pipe). 

Regarding to claim 20, Sasaki in view of Sussmeier  and Kuhns discloses the apparatus of claim 16, wherein the terminals of the sensing capacitor (plate 22) are on sides of the metallic conduit (portion of 17 formed sensing capacitor 27), wherein at least one of the terminals (22) comprises a conductive surface facing the metallic conduit (17) and an insulative material (24) between the conductive surface (22) and the metallic conduit (17), and wherein one of the terminals of the sensing capacitor couples to the sensing channel node and the other terminal of the sensing capacitor couples to the ground node (fig. 6 shows one terminal of 27 coupled to the ground node).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sussmeier and  Kuhns, and further in view of Tanaka et al. (JP 02298847, hereinafter Tanaka).

Regarding to claim 17, Sasaki in view of Sussmeier and Kuhns discloses the apparatus of claim 16, except further comprising a display device in communication with the processor, wherein the display device presents the determined target material estimate or related message.
 Tanaka disclose a system to detect and determine the amount of frost by a computer system and display the results with display 10. 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the processing system of Tanaka into Sasaki in order to estimate a future state of frosting and can know the timing of defrosting exactly.

Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sussmeier  as applied to claims 1 and 11 above, and further in view of BALJUBAS V A et al. (DD 242948).

Regarding to claim 4, Sasaki in view of Sussmeier discloses the system of claim 1, wherein the conductive element (pipe 17) has at least one conductive surface (portion of pipe 17 formed capacitor 27 as shown in fig. 3) configured to operate as one of the terminals of the sensing capacitor. 
However, Sasaki in view of Sussmeier discloses does not disclose wherein the conductive element (pipe 17) is electrically isolated from at least part of the resonant circuit (29) by electrostatic discharge protection circuitry between the conductive element and at least part of the resonant circuit. 
DD 242948 show a capacitive sensor 1 (the bottom plate as shown in figure interpreted as the conductive element 17 of Sasaki) isolated from resonant circuit 3 by the combination of capacitor 7, switch 21 and shunt capacitor 10 thus the capacitors would discharge when switch 27 turn on.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the isolation circuit as taught by DD 242948 into Sasaki in view of Sussmeier to increase the measurement accuracy.

 	Regarding to claim 5, Sasaki in view of Sussmeier further in view of DD 242948 discloses the system of claim 4, wherein the electrostatic discharge protection circuitry comprises a safety capacitor (DD 242948 capacitor 10).
Regarding to claim 6, Sasaki in view of Sussmeier further in view of DD 242948 system of claim 5, except wherein a size of the safety capacitor is selected based on a predetermined capacitance range for the sensing capacitor. 
However, it would be obvious to have a size of the safety capacitor selected based on a predetermined capacitance range for the sensing capacitor (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding to claim 14, Sasaki in view of Sussmeier discloses the refrigeration unit of claim 11, wherein the metal heat exchanger has at least one conductive surface that operates as one of the terminals of the sensing capacitor, except wherein the metal heat exchanger is electrically isolated from at least part of the resonant circuit (29) by electrostatic discharge protection circuitry between the metal heat exchanger and at least part of the resonant circuit. 
DD 242948 show a capacitive sensor 1 (the bottom plate as shown in figure interpreted as the conductive element 17 of Sasaki) isolated from resonant circuit 3 by 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the isolation circuit as taught by DD 242948 into Sasaki in view of Sussmeier to increase the measurement accuracy.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sussmeier and Kuhns as applied to claim 16 above, and further in view of BALJUBAS V A et al. (DD 242948).

Regarding to claim 19, Sasaki in view of Sussmeier and Kuhns discloses the apparatus of claim 16, wherein the metallic conduit has at least one conductive surface that operates as one of the terminals of the sensing capacitor, except wherein the metallic conduit is electrically isolated from the ground node by a safety capacitor in series between the metallic conduit and the ground node. 
DD 242948 show a capacitive sensor 1 (the bottom plate as shown in figure interpreted as the conductive element 17 of Sasaki) isolated from resonant circuit 3 by the combination of capacitor 7, switch 21 and shunt capacitor 10 thus the capacitors would discharge when switch 27 turn on.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the isolation circuit as taught by DD 242948 into Sasaki in view of Sussmeier and Kuhns to increase the measurement accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.